Title: [Diary entry: 15 April 1786]
From: Washington, George
To: 

Saturday 15th. Thermometer at 56 in the Morning— at Noon and  at Night. Clear all day—Wind Easterly in the Morning, & Southerly in the Evening & rather cool. Rid to Alexandria to a meeting of the Directors of the Potomack Company, who had advertised their intention of contracting on this day with whomsoever should bid lowest for the Supplying the Companys Servants with Rations for one year. A Mr. Abel Westfall of Berkeley having done this the Contract was made with him accordingly. Dined at Mr. Lyles’s tavern and returned in the Evening, when I found Mrs. Stuart and her Children and Mr. Arthur Lee here. In my way to town, I passed through Muddy hole & Dogue Run Plantations. At the first I ordered the ground which was harrowed yesterday for Pease to be sowed with 6 Bushels—which was accordingly done, and harrowed it. The qty. was but little more than an acre & an half. Finished at the latter, sowing the Siberian Wheat in 34 rows. This ground had been only twice plowed into 5 furrow ridges and then harrowed, before seeding; 8 of the first rows, counting from Wades Houses had been rolled; but wanting the Oxen to Cart dung I was obliged to discontinue the rolling. These workings, with the harrowing at the tale of the barrel plow, did not put the ground by any means in such order as it ought to be for this grain—but the wet Spring, and late Season, would not allow me to do more to it. Sowed in the Neck, 23 rows of Burnet Seed, in part of what was intended there, along side the rib grass. This was put in exactly as the rib-grass & other grass were—that is in rows 3 feet asunder & about 1 foot apart in the rows.  Plowed a piece of ground containing two acres, at the ferry plantation, for the purposes of drilling Corn, & planting Irish Potatoes in it. This was plowed flush & intended to be cross plowed.